Citation Nr: 1724760	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held in August 2012 before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a December 2014 decision, the Board reopened the Veteran's claim for service connection for a psychiatric disorder, and remanded the reopened claim and the claim for service connection for asbestosis for further development.

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have PTSD or any other diagnosed psychiatric disorder.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

A standard letter dated in February 2010 satisfied the duty to notify requirement.

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  Pursuant to the Board's remand, the RO sought to confirm the Veteran's reported stressors.  A VA psychiatric examination was conducted in April 2016.  The examination, when considered in light of the other evidence of record, is sufficient to decide the claim.  The examination and associated findings are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran.  VA's duty to assist has been met for this claim.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304 (f).  Exceptions to the third requirement are made for cases where a diagnosis of PTSD is made during service, the claimed stressor is related to combat, the claimed stressor is related to fear of hostile military or terrorist activity, the claimed stressor is related to the Veteran's prisoner-of-war experiences, or the claimed stressor is a personal assault.  See Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  The Veteran testified before the Board that he witnessed a Korean soldier commit suicide.  

The Veteran's service treatment records do not include any diagnosis of a psychiatric disorder.  The postservice VA treatment records do not contain any psychiatric diagnoses.

A VA psychiatric examination was conducted in April 2016.  The examiner found that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5 criteria.  The Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  Further, the Veteran did not have a mental disorder that conforms with DSM-5 criteria.  The examiner noted that the Veteran's reported stressor of witnessing the suicide of a person in Korea would constitute a stressor that would support a diagnosis of PTSD, however the examiner stated that he "did not find sufficient evidence of symptoms to warrant the diagnosis of PTSD or any other acquired psychiatric disorder related to the Veteran's military service."

There is no competent evidence that the Veteran currently suffers from PTSD or any other acquired psychiatric condition.  A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).  Although the Veteran currently has reported that he believes he has PTSD, the ability to make such a diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  There are no objective findings or diagnosis of any psychiatric disorder of record.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.


REMAND

With respect to the Veteran's claim for service connection for asbestosis, the case must again be remanded as the Board's previous remand instructions were not completely followed.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Pursuant to the Board's previous remand, the Veteran underwent a VA examination in January 2016.  That examination included a chest X-ray.  Pulmonary function testing was to be completed on another day; however the examiner noted in the examination report that the Veteran's "wife called.  He was involved in an car accident and cannot complete the exam."  VA may request additional medical information, including additional examinations if necessary to complete VA's review of the Veteran's application.  

In a statement dated in April 2016, the Veteran requested:

Please reschedule my C&P exam, that I missed due to being hospitalized in regards to my appeal (pulmonary exam and X-ray for the asbestosis.)

In a letter dated later in April 2016, the Veteran stated that he had:

not had my pulmonary function and X-ray examinations yet.  I was in a car accident on January 13, 2016 and remained hospitalized until March 8th, 2016.  I talked with Dr. Watson who works with VA medical, he told me that he would reschedule the appointment once I was out of hospital and able to take the test.

There is no indication in the record that the RO took any steps to reschedule the Veteran for an examination to complete the testing that was not completed at the January 2016 examination.  As the Veteran has indicated a willingness to undergo such testing, and it is necessary to properly evaluate the claim, it should be scheduled.
Further, the Board's previous remand directed that the RO/AMC should contact the appropriate authority to determine to the extent possible whether the barracks at Fort Gordon, Georgia or guard shacks at Camp Pelham, 2nd Division, in Korea contained asbestos during the Veteran's period of service, to include whether he could have been exposed to asbestos while serving in the motor pool or via the boiler.  As there is no indication that this was done, the case must again be remanded for this development to be undertaken.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate authority to determine to the extent possible whether the barracks at Fort Gordon, Georgia or guard shacks at Camp Pelham, 2nd Division, in Korea contained asbestos during the Veteran's period of service, to include whether he could have been exposed to asbestos while serving in the motor pool or via the boiler. All requests and responses must be documented in the claims file. 

2.  Return the case to the examiner who conducted the January 2016 examination of the Veteran for completion of the examination, specifically to include the pulmonary testing that was not conducted due to the Veteran's car accident.  Any other appropriate tests and studies must be performed. 

The examiner must indicate which, if any, respiratory disorders the Veteran currently has and opine whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's active service, to include as due to asbestos exposure and exposure to poor air quality within the barracks.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


